UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:May 31, 2012 Item 1. Reports to Stockholders. Annual Report May 31, 2012 BARRETT GROWTH FUND Letter to Shareholders May 31, 2012 Dear Shareholders: The Barrett Growth Fund (the “Fund”) declined -5.08 % for the fiscal year ended May 31, 2012.In comparison, the Fund’s peer group, the Lipper Large Cap Growth Index, declined -2.25% for the same period.Growth funds in general underperformed the broader average, as measured by the S&P 500 Index which declined by -0.41% for the period. The Year in Review The stock market recovery that began in March of 2009 has finally started to falter as investor concerns about the health of European banks and governments continue to mount.The market recovery in 2009 was based on investors’ expectations that the worst of the financial crisis in the U. S. was over and a slow economic recovery would ensue.In fact, that scenario has largely unfolded in the U. S., but developments in Europe have not followed the same script.Over the past two-to-three years, stock market investors have often overlooked European troubles and have responded more favorably to continued strong corporate earnings reports and evidence that the U. S. economy would be able to shrug off European weakness.At the current time, however, the developing recession in Europe, the lack of political cohesion throughout the Eurozone, and the growing suspicions that Spain and Italy will be next in line for expensive bailouts, have caused investors to pull in their horns and take a “wait-and-see” attitude. In addition to the European uncertainties, the economic news out of some of the faster growing economies, such as India and China, has also been disappointing.As a result, the outlook for global economic growth over the next twelve months has fallen into the +2-3% range.Two of the weakest sectors in the U. S. stock market over the past year have been industrials and energy companies, which are directly affected by slower global growth.As we approach the release of corporate earnings for the June quarter, we expect the managements of global companies to reflect the more sober worldwide outlook. Despite all the gloom and doom about the situation in Europe and the uncertainty about tax and spending policies post the U. S. elections in November, the broad U. S. market actually held up relatively well over the past twelve months, better than the daily headlines would suggest.As referenced above, strong corporate earnings have been one offset to the dreary European news and another being investor interest in companies that have been paying attractive dividends.In an investment world where it is difficult to find reasonable yields in vehicles such as high quality bonds, dividend yields have provided some support to stock prices. Investment Outlook Stock market investors have had to deal with some difficult times over the past decade with Europe being only the last of several unsettling and unpredictable situations. 1 BARRETT GROWTH FUND Stock market historians, economists and investors know that financial crises have similarities, which have historically included banking failures, currency devaluations, and ultimately pronounced declines in economic activity.Most recently we witnessed these dislocations in the U. S., and they are now playing out in Europe.Market participants also know that there are solutions to bank failures and economic weakness, and that these solutions should ultimately provide the antidote to a financial crisis.The problem investors normally face, however, is that there is a period of time when investors doubt that there will be any resolution and the anxiety is hard to tolerate.Currently, bond and stock investors appear to be nervously waiting to see at what point, or level of economic distress, will politicians, such as Angela Merkel, provide the leadership to iron out more lasting solutions to the complex structure of the Eurozone. As we have referenced in prior shareholder letters, we think since the market peaked in 2000 there has been a growing dissatisfaction with stock ownership in the U. S.The silver lining to shareholder apathy is that stock valuations appear reasonable, which has historically been a backdrop for higher stock prices.In fact, the market has increased more than +20% over the past two fiscal years, ending May 31, 2012, as measured by the S&P 500.At the same time many of the problems in Europe have been percolating and the U. S. has experienced a less than normal economic recovery.One reason for the rise in stock prices is that corporate earnings have recovered so strongly.Corporate profits have advanced at an even faster rate than stocks.Another reason is that stocks were coming off one of the worst markets since the 1930s.To sum up our outlook, we think the U. S. and Europe are at different stages of working off the debt hangover that developed over the previous decade. The U. S. is much further along in working off these excesses, but we expect Europe should find the right path before long.In the meantime, companies have continued to manage their businesses efficiently, balance sheets for many large corporations have been brimming with cash, and we believe shareholders should be rewarded with higher dividends and higher stock prices over the next several years. Performance Review Over the past fiscal year, the best performing stocks were Apple, Visa, Verisk Analytics, Intuit and Yum Brands.On the flipside, the weakest performing stocks were Freeport Copper and Gold, Potash Corporation, and some smaller companies including Rovi, RealD and Universal Display.With respect to portfolio attribution, the Fund benefited most from its overweighting in Information Technology and underweighting in Energy.Conversely, the Fund‘s performance was hindered by its underweighting in Consumer Staples and Health Care.Our stock selection added value in Industrials but detracted in Information Technology, Consumer Discretionary and Energy.Since the Fund typically owns between 40 and 50 equity securities, it is not unusual for performance to vary significantly from the S&P 500, or from the 2 BARRETT GROWTH FUND Lipper Large Cap peer group, where most portfolios contain more than 100 stocks as managers attempt to more closely track their market benchmark. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Fidelity Institutional Government Portfolio - Class I 4.99% 2. Google, Inc. 4.30% 3. Visa, Inc. 4.26% 4. Automatic Data Processing, Inc. 3.86% 5. Costco Wholesale Corp. 3.83% 6. Tetra Tech, Inc. 3.70% 7. Verisk Analytics, Inc. 3.54% 8. Schlumberger Ltd. 3.51% 9. 3M Co. 3.43% Intuit, Inc. 3.33% * Portfolio characteristics are as of May 31, 2012, and are subject to change at any time. The Portfolio We are very enthusiastic about the prospects of the companies held in the Fund.The Fund has always focused on companies that have open-ended growth opportunities.Most of the companies in the Fund have exposure to opportunities throughout the globe, which reduces their respective dependence on any one economic region.Not surprisingly, some of the large companies in the Fund, such as IBM and Schlumberger, have operated worldwide for decades.But even some of the Fund’s relatively smaller companies, such as Donaldson and Tetra Tech, are expanding more recently beyond their traditional market in the U. S.Although some of our holdings will be affected by a slowdown in China, greater Asia remains one of the key growth opportunities for holdings such as Coach and Yum Brands.For several decades the technology sector has experienced the greatest growth of all industrial sectors, and the Fund continues to allocate over 30% of assets to the sector.Teradata Corp, for example, has benefited by its technological capability to provide sophisticated analysis for corporations overwhelmed with customer and corporate data.Apple has been the innovator in many technologies including mobile computing, and Intuit provides individual and professional tax preparers with more efficient ways to process tax returns. In our view, most of the holdings in the Fund will likely increase their dividends at a healthy rate going forward.Many of the companies, such as Microsoft and McDonalds, have increased their dividends at double digit rates over the past few years and continue to forecast higher dividends going forward.Some other holdings have large cash balances and have recently instituted dividends after many years of only reinvesting their excess cash.We are encouraged that company boards and 3 BARRETT GROWTH FUND managements appear more focused on paying higher dividends to shareholders than they have in the past, when they seemed more intent to repurchase shares and make acquisitions.We remain confident in the outlook for the Fund’s holdings. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of May 31, 2012.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper.The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged.Investors cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – May 31, 2012 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2011 – May 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2011 to December 1, 2011 May 31, 2012 May 31, 2012 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 BARRETT GROWTH FUND (Unaudited) This chart assumes an initial gross investment of $10,000 made on 12/31/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of May 31, 2012 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund (5.08)%  8.14% (3.73)% 1.57% ■ S&P 500® Index (0.41)% 14.92% (0.92)% 4.14% –♦– Lipper Large-Cap Growth Funds Index (2.25)% 13.97% 0.60% 3.31% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2012 Shares Value COMMON STOCKS - 94.08% Chemical Manufacturing - 3.04% Ecolab, Inc. $ Computer and Electronic Product Manufacturing - 7.65% Apple, Inc. (a) EMC Corp. (a) Teradata Corp. (a) Consumer Durables & Apparel - 2.99% Coach, Inc. Consumer Services - 5.28% Dunkin Brands Group, Inc. Yum! Brands, Inc. Credit Intermediation and Related Activities - 7.21% JPMorgan Chase & Co. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 3.86% Automatic Data Processing, Inc. Food Services and Drinking Places - 2.64% McDonald’s Corp. General Merchandise Stores - 3.83% Costco Wholesale Corp. Insurance Carriers and Related Activities - 3.54% Verisk Analytics, Inc. (a) Machinery Manufacturing - 3.17% Donaldson Co., Inc. Materials - 3.46% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Potash Corp. of Saskatchewan, Inc. - ADR Miscellaneous Manufacturing - 4.96% 3M Co. Stryker Corp. Oil and Gas Extraction - 2.64% Devon Energy Corp. Other Information Services - 4.84% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Professional, Scientific, and Technical Services - 6.65% Accenture PLC - Class A Tetra Tech, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments May 31, 2012 Shares Value Publishing Industries (except Internet) - 8.68% Microsoft Corp. $ MSCI, Inc. - Class A (a) Oracle Corp. Rovi Corp. (a) Retailing - 2.05% Tiffany & Co. Software & Services - 5.89% International Business Machines Corp. Intuit, Inc. Support Activities for Mining - 3.51% Schlumberger Ltd. Transportation - 3.43% Norfolk Southern Corp. United Parcel Service, Inc. - Class B Transportation Equipment Manufacturing - 4.76% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks Cost($10,202,281) SHORT-TERM INVESTMENTS - 5.99% Money Market Fund - 5.99% First American Government Obligations Fund, 0.016% (b) Fidelity Institutional Government Portfolio - Class I, 0.010% (b) Total Short-Term Investments Cost($810,173) Total Investments (Cost $11,012,454) - 100.07% Liabilities in Excess of Other Assets - (0.07)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2012. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2012 ASSETS Investments, at value (cost $11,012,454) $ Dividends and interest receivable Receivable from Adviser Receivable for Fund shares sold 24 Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Year Ended May 31, 2012 INVESTMENT INCOME Dividend income1 $ Interest income 54 Total investment income EXPENSES Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Federal and state registration fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Custody fees Reports to shareholders Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss from investments ) Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets from operations $ ) 1 Net of $299 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Year Ended Year Ended May 31, 2012 May 31, 2011 FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) from investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ — The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Year Ended Year Ended May 31, 2012 May 31, 2011 NET ASSET VALUE Beginning of period $ $ OPERATIONS Net investment income (loss)2 ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income — — NET ASSET VALUE End of period $ $ Total return5 )% % Net assets at end of period (000s omitted) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % % After expense reimbursement6 % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% After expense reimbursement6 % )% Portfolio turnover rate5 19
